 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
          JAMES LOGSDON, and BRANDIE
 7
          LOGSDON,                                 NO: 2:17-CV-0281-TOR
 8
                                Plaintiffs,        ORDER OF DISMISSAL
 9
              v.
10
          ANDERSON FINANCIAL
          SERVICES, LLC dba NORTHWEST
11
          TITLE LOANS, SELECT
          MANAGEMENT RESOURCES,
12
          LLC, and ACTION RECOVERY
          SERVICES, LLC,
13
                                Defendants.
14

15

16           BEFORE THE CO URT is the parties’ Joint Stipulation of Dismissal (ECF

17   No. 18). The stipulation was submitted for consideration without oral argument.

18   The Court has reviewed the stipulation and the file herein and is fully informed.

19   //

20   //



          ORDER OF DISMISSAL ~ 1
 1         The parties advise the Court that this matter has settled and jointly request

 2   the case be dismissed with prejudice and all parties bearing their own fees and

 3   costs, pursuant to Rule 41(a)(1)(A)(ii).

 4         ACCORDINGLY, IT IS HEREBY ORDERED:

 5         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation,

 6             this matter is DISMISSED with prejudice and without an award of fees

 7             or costs to either party.

 8         2. All pending deadlines and hearings are stricken from the Court’s

 9             calendar.

10         The District Court Executive is hereby directed to enter this Order, close the

11   file, and furnish copies to counsel.

12         DATED September 24, 2019.

13

14
                                      THOMAS O. RICE
15                             Chief United States District Judge

16

17

18

19

20




        ORDER OF DISMISSAL ~ 2
